Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaide et al. (US 9,859,896 B1, hereinafter Gaide).
	Regarding claim 20, Gaide discloses an integrated circuit comprising: 
a field programmable gate array (100, Fig. 1A, col. 3, ll. 24+) including: 
a plurality of logic tiles (col. 3, ll. 24+), each logic tile is configurable to electrically connect with at least one other logic tile of the plurality of logic tiles (configurable logic blocks “CLBs” 102, col. 3, ll. 62+), and wherein each logic tile of the plurality of logic tiles includes: 
a normal operating mode (col. 6, ll. 57+); 
a test mode (test mode is implicitly disclosed since processor block “PROC” 110 is capable of performing test); 
an interconnect network (162, 156) including a plurality of multiplexers (164, 170T, 170R, Fig. 2), wherein during operation of the field programmable gate array, the interconnect network of each logic tile (see CLB 102 in Fig. 1A) is configurable to electrically connect with the interconnect network of at least one adjacent logic tile of the plurality of logic tiles via tile-.

Allowable Subject Matter
Claims 30-33 are allowed.
Claims 21-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Young et al. (US 5,963,050) discloses configurable logic element with fast feedback paths.  Or-Bach et al. (US 2006/0139057 A1) discloses structured integrated circuit device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D CHANG/            Primary Examiner, Art Unit 2844